DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of the bistable membrane being configured to vibrate and emit sound in the stable operating state, and a spatial extension of the bistable membrane is smaller in the transport state than in the operating state in one dimension. Claim 6 recites the unique feature of the bistable membrane being attached to the cylindrical housing with the aid of a permanent magnet. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/RYAN ROBINSON/Primary Examiner, Art Unit 2653